Title: From Thomas Jefferson to George Jefferson, 11 March 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Philadelphia Mar. 11. 1800.

Agreeably to what I informed you in my letter of the 9th. inst. I now inclose you one thousand dollars in bills of the banks of Pennsylvania & the United States, on account of the advances you have made for mr Randolph to mr Picket. the residue shall follow according to what is mentioned in the same letter. I am Dr. Sir
Your friend & servt

Th: Jefferson

